— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 14, 1974, which reversed a referee’s decision and affirmed the initial determination of the Industrial Commissioner that the claimant was disqualified from benefits because she voluntarily left her employment without good cause. The claimant does not dispute that she originally gave notice of her resignation voluntarily. While she raised some question as to whether or not the precise date of leaving, May 31, 1974, was voluntary, she stated at the referee hearing that she could have remained in the employment and she also makes that statement in a letter presentation dated July 14, 1974 in the record. Her contention that she had to leave the employment because of its adverse effect upon her health presented at most a question of fact for the board as to good cause for leaving. The decision is supported by substantial evidence in the record. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.